FILED
                                                                          JULY 18, 2019
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 36353-8-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
NEIL BOYD MCLEOD,                              )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       SIDDOWAY, J. — Neil McLeod appeals from the sentence imposed for his

convictions by guilty plea to vehicular homicide and two counts of vehicular assault. He

contends, and the State concedes, that in light of recent legislation the trial court erred by

imposing interest on a $500 victim penalty assessment legal financial obligation (LFO).

We remand for the court to strike any interest accrual on the nonrestitution LFO.
No. 36353-8-III
State v. McLeod


                               FACTS AND PROCEDURE

       In light of the limited issue raised, the facts leading to Mr. McLeod’s convictions

are not pertinent to the appeal. After he pleaded guilty to the crimes, the court imposed a

330-month exceptional sentence for the vehicular homicide and 84 months’ confinement

on each count of vehicular assault, to run concurrent with the 330-month sentence. The

court found Mr. McLeod indigent and imposed LFOs comprising a $500.00 victim

penalty assessment and $8,940.36 in restitution. A boilerplate paragraph in section 4.3 of

the judgment and sentence requires accrual of interest on all LFOs:

       The financial obligations imposed in this judgment shall bear interest from
       the date of the judgment until payment in full, at the rate applicable to civil
       judgments. RCW 10.82.090.

Clerk’s Papers at 337. Mr. McLeod appeals his sentence.

                                       DISCUSSION

       Mr. McLeod contends the trial court erred by imposing interest on the $500 victim

penalty assessment under recently amended RCW 10.82.090(1), and that interest on that

LFO must be stricken from his judgment and sentence. The State concedes this point,

and we agree.

       In 2018, the legislature amended RCW 10.82.090(1) to provide that “[a]s of June

7, 2018, no interest shall accrue on nonrestitution legal financial obligations.” LAWS OF

2018, ch. 269, § 1. The amendment left unchanged the requirement that “[r]estitution

imposed in a judgment shall bear interest from the date of the judgment until payment, at


                                              2
No. 36353-8-III
State v. McLeod


the rate applicable to civil judgments.” RCW 10.82.090(1). The amendment was in

effect when Mr. McLeod was sentenced on September 14, 2018, and therefore applies to

his case. See State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018). The State

concedes that the judgment language requiring interest on nonrestitution LFOs is error

and that Mr. McLeod’s judgment and sentence should be updated to reflect the

amendment to RCW 10.82.090(1). We agree, and remand for the trial court to correct the

judgment and sentence to strike any interest on nonrestitution LFOs. Given that the

correction will involve no exercise of the court’s discretion, Mr. McLeod’s presence is

not required. See State v. Ramos, 171 Wash. 2d 46, 48, 246 P.3d 811, 812 (2011).

       Mr. McLeod also contends the judgment and sentence contains an error in section

4.1(b) because it suggests he received a life maximum term for each count—in contrast to

the actual 330-month total confinement term ordered in section 4.1(a). The State

explains that the judgment and sentence is a generic form used for different types of

sentencings and that section 4.1(b) applies only to aggravated murder convictions for

defendants under 18. It is readily apparent that section 4.1(b) does not apply to Mr.

McLeod’s case and the inclusion of any content in paragraph 4.1(b) is an unintended

clerical oversight. It is clear that the total actual confinement ordered is 330 months, as

handwritten in paragraph 4.1(a). To eliminate any confusion, the court on remand should

remove the references to a life maximum term or cross out paragraph 4.1(b) altogether.



                                              3
No. 36353-8-III
State v. McLeod


      Remanded for the corrections to the judgment and sentence as stated in this

opinion. The sentence is otherwise affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                _____________________________
                                                Siddoway, J.

WE CONCUR:



_____________________________
Lawrence-Berrey, C.J.



_____________________________
Pennell, J.




                                            4